I concur in the result of Justice Baker's opinion in this cause. The complaint must necessarily be dismissed for the reason, as stated by Justice Baker, that the plaintiff does not possess the legal interest which, according to the authorities, would give him the right to maintain the suit. Ex parte Levitt, 302 U.S. 633,58 S.Ct., 1, 82 L.Ed., 493; Newman v. United States, 238 U.S. 537,35 S.Ct., 881, 59 L.Ed., 1446.
I am, however, of the opinion that if and when a suit is brought by a properly qualified plaintiff for the enforcement of the provisions of the Constitution, this Court should not hesitate in requiring complete compliance with that document.
Section 24 of Article 3 of the Constitution provides:"Holding Two Offices. — No person shall be eligible to a seat in the General Assembly while he holds any office or position of profit or trust under this State, the United States of America, or any of them, or under any other power, except officers in the militia and Notaries Public; and if any member shall accept or exercise any of the said disqualifying offices or positions he shall vacate his seat."
Section 2 of Article 2 of the Constitution provides: "No person shall hold two offices of honor or profit at the same time: Provided, That any person holding another office may at the same time be an officer in the militia or a notary public."